DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 7-8), filed on the 6th of May, 2022, with respect to the rejection(s) of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2006/0126846 A1 to Araki et al. (Araki), in view of Publication No.: US 2020/0163587 A1 to Bhattacharjee et al. (Bhattacharjee) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-25 are allowed.  Independent Claims 1 and 11 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘executing a connectivity test to evaluate electronic communication connectivity between the peripheral electronic medical device and the mobile communication device and subsequently disconnecting the electronic  communication connection therebetween, wherein executing the connectivity test includes: reconnecting the electronic communication connection and subsequently checking latency of the reconnection; transferring data from the peripheral electronic medical device to the mobile communication device and checking a transfer rate of the transferred data; and checking a data integrity parameter; and assessing the result of the connectivity test’
Independent Claim 21 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘initiating a test sequence and subsequently disconnecting the wireless connection; executing a test, comprising: reconnecting the wireless connection between the medical device and communication device and subsequently checking latency of the reconnection; transferring data from the medical device to the communication device and checking a transfer rate of the transferred data; checking a data integrity parameter; assessing a result of the test’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463